 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Omar Hernandez,                                             Case No.: 2:18-cv-00102-JAD-BNW

 4             Plaintiff                                  Order Granting Motion to Extend Time to
                                                               File First Amended Complaint
 5 v.
                                                                           [ECF No. 48]
 6 Romeo Aranas, et al.,

 7             Defendant

 8            Plaintiff Omar Hernandez asks for a 30-day extension of his deadline to file a first

 9 amended complaint. He explains that he needs the additional time because he has secured some

10 help in preparing this document. Good cause appearing, IT IS HEREBY ORDERED that the

11 motion to extend time [ECF No. 48] is GRANTED. Hernandez’s deadline to file his first

12 amended complaint is extended to April 6, 2020.

13            Hernandez also asks the court to take judicial notice of the fact that he is no longer in the

14 custody of the Nevada Department of Corrections, but is serving time in Arizona. This is not a

15 fact that is appropriate for judicial notice, so I decline to take judicial notice of it.

16            Finally, I advise Hernandez that he need not attach copies of documents (such as orders)

17 already on file in this case to his future filings. Indeed, Local Rule IA 10-3(b) expressly states

18 that “Copies of pleadings or other documents filed in the pending matter must not be attached

19 as exhibits or made part of an appendix.” 1

20            Dated: March 3, 2020

21                                                               _________________________________
                                                                 U.S. District Judge Jennifer A. Dorsey
22

23
     1
         L.R. IA 10-3(b).
